Citation Nr: 0029826	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to April 9, 1997 for 
the award of a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1969 to March 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a lumbar spine disability; 
established service connection for a bilateral L5 pars defect 
with spondylolisthesis; assigned a 60 percent evaluation for 
that disability; effectuated the award as of December 2, 
1994; granted a total rating for compensation purposes based 
on individual unemployability; and effectuated the award as 
of April 9, 1997.  In March 1998, the veteran's attorney 
submitted a notice of disagreement with that portion of the 
decision which assigned April 9, 1997 as the effective date 
for the award of the total rating for compensation purposes 
based on individual unemployability.  In July 1998, the RO 
issued a statement of the case to the veteran and his 
attorney.  In July 1998, the veteran's attorney submitted a 
substantive appeal.  The veteran has been represented 
throughout this appeal by James W. Stanley, Jr., Attorney.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  In February 1998, the RO granted service connection for a 
bilateral L5 pars defect with spondylolisthesis; assigned a 
60 percent disability evaluation for that disability; and 
effectuated the award as of December 2, 1994.  

3.  The veteran's service-connected lumbar spine disability 
was first objectively shown to be of such severity as to 
preclude him from securing and following any form of 
substantially gainful employment consistent with his 
education and work experience and to otherwise meet the 
criteria for assignment of a total rating for compensation 
purposes based on individual unemployability as of December 
2, 1994.  

4.  The veteran was individually unemployable due to the 
service connected lumbar spine disability as of December 2, 
1994.


CONCLUSION OF LAW

An effective date of December 2, 1994 is warranted for the 
award of a total rating for compensation purposes based on 
individual unemployability.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

In November 1994, the veteran's attorney submitted an 
application to reopen the veteran's claim of entitlement to 
service connection for a lumbar spine disability.  In April 
1997, the veteran submitted a claim for a total rating for 
compensation purposes based on individual unemployability.  
The claim was received by the RO on April 9, 1997.  In 
February 1998, the RO established service connection for a 
bilateral L5 pars defect with spondylolisthesis; assigned a 
60 percent evaluation for that disability; effectuated the 
award as of December 2, 1994; granted a total rating for 
compensation purposes based on individual unemployability; 
and effectuated the award as of April 9, 1997.  


II.  Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400 (1999).  The statute provides, in 
pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  
***
The pertinent provisions of 38 C.F.R. § 3.400 (1999) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

The Board observes that service connection is in effect 
solely for bilateral L5 pars defect with spondylolisthesis 
evaluated as 60 percent disabling effective December 2, 1994.  
Therefore, it is necessary to determine (1) when the 
veteran's service-connected lumbar spine disability met the 
criteria for assignment of a total rating for compensation 
purposes based on individual unemployability and (2) whether 
it was factually ascertainable that the veteran was 
individually unemployable due to the back disability alone at 
any time from December 2, 1994.

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).  The provisions of 38 C.F.R. § 4.16 (1999), 
elaborate, in pertinent part, that:

  (a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  ...  It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
veteran unemployable.  Marginal 
employment shall not be considered 
substantially gainful employment.  

  (b) It is the established policy of the 
VA that all veterans who are unable to 
secure and follow a substantially gainful 
occupation by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service- connected 
disabilities, employment history, 
educational and vocational attainment and 
all other factors having a bearing on the 
issue.  

An April 1981 VA hospital summary states that the veteran 
complained of chronic back problems.  He reported that he had 
not worked since approximately 1977 due to his recurrent low 
back pain.  The veteran was diagnosed with L4-5 spondylosis.  

At an April 1982 VA examination for pension purposes, the 
veteran complained of back and right shoulder injuries and 
reported that he had not been able to hold any form of 
substantially gainful employment since approximately 1974.  
On general medical evaluation, the veteran was diagnosed with 
lumbosacral strain, bilateral ankle fracture residuals, and a 
neuropsychiatric disorder.  On psychiatric evaluation, the 
veteran was diagnosed with a passive dependent personality 
disorder with poor social and industrial skills.  In November 
1982, the RO granted a permanent and total disability rating 
for pension purposes.  

A February 1988 Social Security Administration (SSA) 
administrative law judge opinion conveys that the veteran was 
awarded SSA disability benefits based upon a determination 
that his significant lumbar spine and psychiatric 
disabilities rendered him unable to engage in substantial 
gainful employment on and after December 31, 1981.  The 
appellant reportedly had an eleventh grade education and work 
experience as a construction laborer.  

In February 1990, GH M.D. indicated that the veteran had had 
severe back problems for many years.  A report of VA 
examination in July 1990 reflects that the appellant had 
chronic, severe low back pain syndrome manifest by limitation 
of range of motion of the lumbar spine and positive straight 
leg raising.  

At an April 1994 hearing before a VA hearing officer, the 
veteran testified that he had not worked since he was awarded 
SSA disability benefits in 1981.  At an April 1995 hearing 
before a VA hearing officer, the veteran stated that he had 
not been employed since 1976.  

A March 1996 written statement from Daniel J. Scroogie, M.D., 
conveys that the veteran's back problems were etiologically 
related to his active service.  The doctor advanced no 
clinical findings as to the severity of the veteran's back 
disability.  VA clinical documentation dated between March 
and May 1996 reflects that the veteran was seen for his 
complaints of low back pain.  

In his April 1997 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran advanced that he became too disabled to work in 
December 1981 and last worked on a full time basis in June 
1976. 


The Board observes that service connection was established 
for the veteran's sole service-connected disability effective 
as of December 2, 1994.  He, therefore, met the objective 
criteria for individual unemployability from that date.  The 
question that remains, then, is whether it was factually 
ascertainable that he was precluded from substantially 
gainful employment consistent with his education and his work 
experience by reason of his back disability alone at any time 
between December 2, 1994 and April 9, 1997.  

The appellant first claimed that he could not work because of 
his back disability in the 1980's.  The record shows that he 
has a grade school education and occupational experience as a 
construction laborer.  By 1990, there was medical opinion of 
severe back disability.  Based on this evidence, and with 
application of the benefit of the doubt rule, the Board finds 
that he was individually unemployability on December 2, 1994, 
the date on which he also met the objective criteria for 
individual unemployability.



ORDER

An effective date of December 2, 1994 is granted for the 
award of a total rating for compensation purposes based on 
individual unemployability, consistent with the criteria that 
govern the payment of monetary awards.  



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 1 -


